—In an action for divorce and ancillary relief, the defendant wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Nassau County (Roberto, J.), entered May 17, 1993, as held her *207responsible for the payment of her own medical and hospital bills which are not covered by Medicaid or other insurance.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
In light of the respective financial situations of the parties, the court properly held that the defendant wife was responsible for the payment of her medical and hospital bills which are not covered by Medicaid or other insurance, and that the plaintiff was not required to pay the cost of medical insurance for the defendant (see, Domestic Relations Law § 236 [B]). Mangano, P. J., Lawrence, Copertino, Krausman and Gold-stein, JJ., concur.